Citation Nr: 1701344	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  11-18 580A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD), effective from June 20, 2007; and in excess of 70 percent, effective since September 11, 2013.

2.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include bipolar disorder, panic disorder with social phobia, major depressive disorder, and alcohol dependence, including as secondary to PTSD.

3.  Entitlement to service connection for hypertension, including as secondary to PTSD.

4.  Entitlement to service connection for sleep apnea, including as secondary to PTSD.

5.  Entitlement to service connection for hyperhidrosis (also claimed as a disability manifested by excessive sweating), including as secondary to PTSD.

6.  Entitlement to service connection for a bilateral shoulder disability.
WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1977 to July 1978.  He also had service with the Army Reserves from April 1986 to August 1986.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and a June 2011 rating decision issued by the RO in Decatur, Georgia.  Jurisdiction currently remains with the RO in Atlanta, Georgia.  

In the June 2009 decision, after receiving additional evidence, the RO in Columbia, South Carolina confirmed and continued the denials of the issues on appeal, other than the rating for PTSD, which were initially denied in a June 25, 2008 decision.  See 38 C.F.R. § 3.156 (b) (providing for readjudication of the claim if new and material evidence received prior to the expiration of the appeal period).  

Concerning the psychiatric disability, in brief, in the June 2011 decision, the RO granted service connection for PTSD effective June 20, 2007 and assigned a 50 percent disability rating.  The effective date is the date of claim for service connection for PTSD, as found by the RO.  Thereafter, in April 2012, the Veteran appealed from the downstream issue of the assigned initial rating for PTSD, which is presently before the Board and in a February 2015 decision, the Decatur, Georgia RO issued a decision increasing the PTSD evaluation from 50 percent to 70 percent, effective September 11, 2013.  See April 2012 VA Form 21-4138.  Additionally, a SOC was issued in February 2015, which denied an initial disability rating higher than 50 percent for PTSD effective June 20, 2007 and also documents the RO's decision assigning a higher 70 percent evaluation for PTSD effective September 11, 2013.

By way of background, on June 7, 2007, the Veteran filed a claim for entitlement to service connection for 16 issues to include: (1) PTSD; entitlement to service connection, secondary to PTSD for multiple conditions to include (2) bipolar disorder, (3) panic disorder, (4) general anxiety, and (5) social phobia; entitlement to service connection for (6) lower back pain (with limited movement), (7) neck pain (with limited movement), (8) hearing loss, (9) migraine headaches, (10) bilateral leg pain, (11) bilateral hip pain, (12) arm pain; (13) numbness in hands (with arthritis); (14) numbness in feet (with arthritis); (15) deviated septum; and (16) vision loss.  See VA Form, 21-526, Application for Compensation and Pension.  Notably, in March 2008, the Veteran requested to withdraw his claim for service connection for an eye condition.  See VA Form 21-119.

In a June 25, 2008 rating decision, the RO denied service connection for all 16 issues.  By letter dated July 1, 2008, the Veteran was notified of this decision.  The letter also informed the Veteran that he had one year from the date of the letter to appeal the decision.

On August 7, 2008, the RO received the Veteran's statement that he was submitting evidence in response to the June 25, 2008 decision.  Specifically, the Veteran addressed 5 of the 16 issues to include service connection for (1) PTSD, (2) bipolar disorder, secondary to PTSD, (3) panic disorder, secondary to PTSD, (4) sleep apnea secondary to psychiatric medication, and (5) bilateral shoulder disabilities.  See VA Form 21-4138.  Thereafter, on August 25, 2008 the Veteran contacted the VA via telephone inquiring about the submission of the August 2008 VA Form 21-4138 and explained that he submitted the additional evidence to support a claim filed on June 7, 2007.  See VA Form 119.

In a subsequent letter dated on February 27, 2009, the Veteran was informed, in part, that the RO was reconsidering his claim for service connected compensation for the 5 issues of (1) PTSD, (2) bipolar disorder, (3) panic attacks with social phobia, (4) sleep apnea, and (5) bilateral shoulder conditions.  The letter also stated that the Veteran had one year from the date of the February 27, 2009 letter to submit the requested and additional evidence to support his claims.  In April 2009, the Veteran submitted a statement in response to the February 2009 letter in which he enclosed additional evidence in the form of private treatment records to include an April 2009 private nexus opinion from his private, primary care physician Dr. A.T.M., and service treatment records.

In October 2010 and June 2014, the Veteran and his spouse presented testimony at hearings before a decision review officer (DRO).  There were 6 issues before the DRO, which are reflected on the title page of this decision and which are properly before the Board.  A SOC was issued in June 2011 with respect to these issues, and in July 2011, the Veteran perfected a substantive appeal (via a VA Form 21-4138, Statement in Support of Claim), in lieu of a formal substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) (particularly, the July 2011 statement submitted by the Veteran in support of his service connection claims on appeal was accepted by the RO in lieu of a formal VA substantive appeal ((via a VA Form 9, Appeal to the Board of Veterans' Appeals)).  See June 2014 DRO Hearing Transcript, Pg. 2.  A transcript of these hearings are of record.  Notably, in April 2015, the Veteran perfected a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals). 

In September 2016 the Veteran and his spouse presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the Veteran submitted additional evidence, along with a waiver of initial RO consideration of the evidence in the form of a letter dated in September 2016 from Dr. K.D., the Veteran's private psychiatrist, and a lay statement from Mr. [redacted].  See Hearing Transcript, Pg. 3; 38 C.F.R. §§ 20.800, 20.1304 (2016).  

A review of the record indicates that the Veteran was also diagnosed as having major depressive disorder, and alcohol dependence.  The United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses recounted above, the Board has recharacterized the issue as stated on the title page of this decision.  This will provide the most favorable review of the Veteran's claim for a psychiatric disorder and is keeping with the Court's holding in Clemons.

The issues of entitlement to service connection for sleep apnea, an acquired psychiatric disability, other than PTSD, to include bipolar disorder, panic disorder with social phobia, major depressive disorder, and alcohol dependence,, hyperhidrosis (also claimed as a disability manifested by excessive sweating), and bilateral shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Review of the record shows that the Veteran has claimed service connection for a traumatic brain injury (TBI) and Meniere's disease.  See Veteran's March 2012 statement; December 2014 deferred rating decision.  These claims have not yet been adjudicated by AOJ and they are REFERRED to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Since June 20, 2007, the Veteran's PTSD symptomatology has resulted in impairment in relationships and employability resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but has not resulted in total occupational and social impairment.  

2.  The Veteran's hypertension was caused by his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, but no higher, effective from June 20, 2007 through September 10, 2013, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for an initial rating higher than 70 percent for PTSD have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, DC 9411 (2016).

2.  The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process


VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  VA provided notice in a letter sent to the Veteran in October 2007.

In addition, VA fulfilled its duty to assist the Veteran in obtaining the identified and available evidence needed to substantiate the claim and affording the Veteran PTSD examinations, in April 2011 and January 2015, and a hypertension examination in January 2015.  The discussion below reflects that these examinations were based on consideration of the Veteran's prior medical history and described his PTSD and hypertension in sufficient detail to allow the Board to make a fully informed evaluation, to include increasing the initial rating for PTSD to 70 percent and granting the claim for service connection for hypertension.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board therefore finds that these examinations were adequate.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  


II.  PTSD Rating


VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2016).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126.  

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  See 38 C.F.R. § 4.27 (2016) (explaining use of diagnostic code numbers).  Almost all mental health disorders, including the one at issue, are evaluated under the General Rating Formula for Mental Disorders (Rating Formula), which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula, a 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting; inability to establish and maintain effective relationships.)

A total schedular rating of 100 percent requires:

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Id.  

The symptoms associated with each evaluation under the General Rating Formula do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the appropriate evaluation of a psychiatric disorder is not restricted to the symptoms set forth in the General Rating Formula.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his or her occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id. at 443.  (The DSM-IV has been recently updated with a Fifth Edition (DSM-5), and VA has issued an interim final rule amending certain provisions in the regulations to reflect this update, including the Schedule for Rating Disabilities.  79 Fed. Reg. 45093.  The amendments only apply to applications that are received by VA or are pending before the agency of original jurisdiction on or after August 4, 2014; they do not apply to appeals already certified to the Board or pending before the Board.  Id.)

If the evidence demonstrates that the claimant's psychiatric disorder produces symptoms and resulting occupational and social impairment equivalent to that set forth in the criteria for a given rating in the General Rating Formula, then the appropriate, equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  In this regard, the Board must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2016); Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (noting that the "frequency, severity, and duration" of a veteran's symptoms "play an important role" in determining the disability level).  

The severity of the symptoms and the degree of occupational and social impairment they cause are independent factors; both must be satisfied to assign a given rating under the Rating Formula.  See Vazquez-Claudio, 713 F.3d at 116 (rejecting an interpretation of § 4.130 that would allow "a veteran whose symptoms correspond[ed] exactly to a 30 percent rating" to be granted a 70-percent rating solely because they affected most areas).  In other words, there are two elements that must be met to assign a particular rating under the Rating Formula: (1) symptoms equivalent in severity, frequency, and duration to the symptoms corresponding to a given rating, and (2) a level of occupational and social impairment corresponding to that rating that results from those symptoms.  See id. at 118 (holding that, in determining whether a 70 percent rating is warranted, VA must make "an initial assessment of the symptoms displayed by the veteran, and if they are of the kind enumerated in the regulation, an assessment of whether those symptoms result in occupational and social impairment with deficiencies in most areas") (emphasis added).  

While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  38 C.F.R. § 4.126.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  A GAF score thus may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267 (observing that a GAF score of 50 indicates serious impairment); accord Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001).

While an examiner's classification of the level of psychiatric impairment as reflected in a GAF score can be probative evidence, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2016); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the time of examination.  See 38 C.F.R. § 4.126.

Analysis

The Veteran's service-connected psychiatric disability was rated as 50 percent disabling, effective from June 20, 2007, until it was increased to 70 percent, effective from September 11, 2013. 

For the following reasons, the Board finds the criteria for a rating of 70 percent, but no higher, are satisfied for the entire appellate period, from the June 20, 2007 effective date of the grant of service connection for PTSD.

In this case, the reports by the Veteran and others, as contained in lay statements and medical reports, are relatively consistent regarding the nature and severity of his symptoms.  Resolving reasonable doubt in the Veteran's favor, the evidence establishes that, since June 20, 2007, his PTSD symptomatology has resulted in occupational and social impairment, with deficiencies in work, family relations, judgment, thinking, and mood but has not resulted in total occupational and social impairment.

Turning to the evidence, pertinent evidence of record consists of VA and private treatment records to include multiple letters from the Veteran's private primary care physician, private psychiatrist, and the Veteran's spouse, who identified herself as a licensed professional counselor.  VA treatment records consist of an April 2011 VA examination and a January 2015 VA contracted examination.  

Private treatment records include multiple letters from the Veteran's private psychiatrist, Dr. K.D., dated in July 2008, September 2013, April 2014, and September 2016.  In each letter Dr. D. described the Veteran's mental health diagnoses, symptoms, and treatment.  According to Dr. D., for over 15 years, the Veteran's psychiatric illnesses resulted in interpersonal, social, and occupational problems.  Particularly, in correspondence dated in July 2008, Dr. D. indicated that the Veteran is treated for multiple psychiatric illnesses to include his service connected PTSD manifested by frequent nightmares, vivid dreams, imaginations of sexual content, severe mood swings, acting out behavior and experiencing traumatic events.

A private treatment record dated in July 2006 and June 2007 shows that the Veteran presented for treatment of anxiety, which he reported having episodes of panic attacks, which have caused difficulty with sleeping and working.  He described becoming nervous, shaky, heart racing, sweaty palms, panic attacks and difficulty performing his job as an engineer.  He denied suicidal ideation or homicidal ideation.  

Private treatment records dated from January 2007 to March 2008 indicate that the Veteran presented for monthly individual therapy and medication management to treat psychiatric symptoms.  A January 2007 mental health examination indicates that Dr. D. assigned a GAF score of 70 and diagnosed the Veteran with Axis I bipolar disorder, mixed w/o psychotic behavior by history and alcohol dependence.

During this time, therapy reports indicate that the Veteran presented with symptoms of difficulty sleeping, nightmares, anxiety, panic attacks, depression, and anger.  He continued to express his frustration and feelings related to the traumatic in service experience.  The Veteran also reported having some marital problems but that discussing his problems with his wife, who he explained was a therapist, helped his marriage.  Particularly, during the June 2007 therapy session, the Veteran and Dr. D. discussed ways that he could remove himself from the role of always being a victim.  The Veteran reported that he realized he had affected his relationships with others, to include supervisors.  

Following review of the Veteran's medical records and VA treatment records, in correspondence dated in September 2013 and April 2014, Dr. D. opined that the Veteran has total occupational and social impairment, with significant deficiencies in most areas, such as work, family relations, judgment, thinking, and mood, due to the following symptoms: gross impairment in thought process, grossly inappropriate behavior, obsessional rituals that interfere with routine activities, anxiety and depression affecting the ability to function appropriately, poor impulse control with unprovoked irritability, and difficulty in adapting to stressful circumstances, and maintaining effective relationships.  In a subsequent September 2016 correspondence, Dr. D. noted that since the Veteran was awarded service connection compensation and assigned a 50 percent disability rating, his employer has provided reasonable accommodations; otherwise the Veteran would not have the ability to perform the essential functions of his job description.  Dr. D. went on to conclude that without such accommodations the Veteran's initial service connected disability rating should have at least been 90 percent.

In the September 2013 and April 2014 correspondence, Dr. D. also provided a detailed description of the Veteran's symptoms and specific instances where he experienced adapting to stressful circumstances and incidents where symptoms interfered with routine activities.  Specifically, concerning gross impairment in thought processes or communication, Dr. D. indicated that the Veteran will go weeks without "meaningful conversations" with his spouse, family, colleagues, or acquaintances, and that he avoids verbal conversation by telephone utilizing text messaging instead.  Due to anxiety he also avoids social and family engagements because he is most comfortable at home.  He was noted to become nervous and agitated resulting in panic attacks when having to speak in social or occupational settings.  He has also exhibited socially inappropriate behavior with topics of conversation with people he just met and has also displayed inappropriate behavior via email communication to persons at work.  He often forgot where he placed everyday items such as his keys, hygiene items, paperwork, and tools.  It was further noted that PTSD is also manifested by nightmares, and reliving the traumatic experience.   

With respect to grossly inappropriate behavior, Dr. D. reported that the Veteran has made inappropriate, sexual gestures and comments to strangers at a conference he attended for work and also dresses inappropriately at work wearing a underwear t- shirt or pajama bottoms and house shoes to go shopping.  With respect to intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, Dr. D. explained that the Veteran will go weeks at a time without bathing, shaving, or brushing his teeth.  He also neglects car maintenance and the completion of nearly any project he attempts, to include meeting deadlines at work.  Dr. D. also noted that the Veteran was unable to perform the essential functions of his job without reasonable accommodations.  In addition, the Veteran suffers memory loss to include difficulty with remembering the names of close relatives.

Private treatment records and correspondence dated in April 2009 and June 2014 from the Veteran's private, primary care physician, Dr. A. T. M., indicate that he has treated the Veteran for multiple conditions for over 10 years.  Specifically, in an April 2009 letter from Dr. M. it is indicated that the Veteran complains of multiple symptoms to include excessive sweating and excessive day time sleepiness.  Dr. M. opined that these symptoms are side effects and a "direct result of and consistent" with the various medications he is taking to include Synthroid, Oxycodone, Zoloft, Baclofen, Xanax, Klonopin, Abilify, Caduet, Mobic, and Tramadol.    

Correspondence dated in September 2007, March 2009, and June 2012 from the Veteran's spouse indicates that she is a licensed professional counselor and she desired to provide insight on the Veteran's PTSD symptoms and the impact on their relationship and the effect on their daily lives.  Particularly, she explained that that the Veteran experienced difficulty sleeping, anxiety, avoidance, anger, violent behavior towards herself and others, and suicidal ideation.  She described specific incidents of violent behavior exacerbated by arguments to include the Veteran cutting his brother with a chainsaw under the arm and multiple domestic violence issues at their home, which resulted in the police responding.  She also explained that during an argument her son lunged at the Veteran and the Veteran responded by hitting her son in the head.  The Veteran's wife also stated that she assisted the Veteran with medication management because he is disorganized and becomes confused.  As a result, she created an organizer and planner, which lists his daily agenda.  The Veteran's wife also stated that he has discussed suicidal ideation with her in the past and that she once discovered him with a gun pointed at his head.  At this time, however, he denied suicidal ideation and refused to be treated at the hospital per the recommendation of his psychiatrist but instead decided to continue individual therapy.

The Veteran was afforded a VA PTSD examination in April 2011.  The examination report indicates that the claims file was not available for review.  On the April 2011 VA examination, the Veteran endorsed symptoms of frequent panic attacks, impulsive reaction, anger, and irritability due to his PTSD.  He also reported problems with activities of daily living such as moderate problems with household chores and driving, and slight problems with grooming, and bathing.  He reported a severe problem with traveling.  He reported that he started mental health treatment 6 years ago and was treated by a private psychiatrist, Dr. D. for PTSD, bipolar disorder, and panic disorder.  Treatment included individual therapy sessions once a month and medication.  He reported employment as an engineer for the past 5 to 10 years with reasonable accommodations.  The Veteran reported that he has been married for 10 years and that his only social relationship is with his wife.  He has one adult and one minor child and considered himself a "bad parent" stating that it is difficult for his children because he has "intimacy problems."  He also described having a relationship with his parents who lived three miles away and of whom he would occasionally go out with.  He reported not having a relationship with his siblings, despite them living in the same town.  The examination report indicates the Veteran as having no close friends, other than his wife, and the tendency to isolate himself from his family.  On examination his mood was dysphoric; with a constricted affect and racing thought process.  He was cooperative and friendly and appropriately dressed.  The Veteran indicated thoughts of suicide a couple of times per month and thoughts of hurting others, particularly his supervisors but he never thought about a plan or intent as a result of these thoughts.  His remote, recent, and immediate memory were noted as normal.  The examination report also indicates that the Veteran presented with moderate levels of anger, and persistent, persecutory delusions of repeatedly being a victim, which the examiner found is a common symptom of PTSD.  The examiner listed specific symptoms of difficulty sleeping, difficulty concentrating, hypervigilance, and irritability or outbursts of anger.  Additionally, the Veteran's inability to maintain minimum personal hygiene and problems with activities of daily living were also noted to include the Veteran's reports that at times, his wife must insist that he shower.  The examiner provided Axis I diagnoses of PTSD, bipolar most recent episode depressed, alcohol use in early sustained remission, and panic disorder without agoraphobia.  The examiner assigned a separate GAF score of 40 for PTSD and opined that symptoms did not result in total occupational and social impairment or deficiencies in most area but symptoms result in reduced reliability and productivity, which are the symptoms and impairment indicated in the criteria for a 50 percent rating.  In so finding, the examiner concluded that the clinical assessment would suggest that the predominance of the Veteran's symptoms are related to PTSD trauma.  The examiner also determined that the Veteran did have the ability to maintain minimum personal hygiene, and also had the mental competency to handle money and pay bills.  It was also noted that the Veteran appeared to spend some time in a dissociative state.

In January 2015, the Veteran underwent a contracted VA examination to determine the severity of his PTSD.  Following examination and review of the claims file, the examiner, a psychologist, opined that the Veteran's mental health symptoms caused total occupational and social impairment.  In so finding, the examination report indicates that the Veteran's PTSD is manifested by each diagnostic criteria for PTSD noted under Criterion A, B, C, D, and E.  On examination, the Veteran complained of nightmares, flashbacks, intrusive memories, hypervigilance, avoidance, and exaggerated startle response.  He also endorsed symptoms of anger, panic attacks, depressive symptoms, spatial disorientation, disorientation of time and place, and had difficulties in his personal, family, and occupational relationships due to his PTSD.  He also endorsed memory and concentration problems described as forgetting names of close relatives, to take his medication, and misplacing personal belongings.  He also reported periodic suicidal thoughts, with intent and a history of homicidal thoughts with not intent.  He denied current suicidal and homicidal ideation.  The Veteran reported that he is married to his second wife of whom he has a strained but good relationship, which he attributes to his anger problems.  He also described having a good relationship with his 21 year old daughter from his first marriage and a strained relationship with his 34 year old daughter from another relationship.  He has no biological children with his current wife and described a strained relationship with his 23 year old step son, reporting that they get along sometimes.  He also described a history of violent behavior towards his wife and explained that she is very supportive, and they remain close despite these problems.  He also reported having a strained relationship with his daughters but that his youngest daughter was supportive and described their relationship as being close.  He is disinterested in pleasurable activities or hobbies.  He reported having no close friends and the tendency to isolate himself from his family.  On examination he was anxious and depressed in mood and affect; he demonstrated good insight and judgment, with a constricted affect and some difficulty concentrating.  He was alert, and correctly oriented to person, place, time, and date.  He was neatly dressed, pleasant and cooperative but also observed as irritable.  

The examiner listed specific symptoms of depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, memory loss, flattened effect, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work like setting, suicidal ideation, impaired impulse control, such as unprovoked irritability with periods of violence, spatial disorientation, persistent danger of hurting self or others, grossly inappropriate behavior, neglect of personal appearance or hygiene, disorientation to time and place, and intermittent inability to perform activities of daily living.  Inconsistent with the listed specific symptoms of persistent danger in hurting self or others, following examination, the examiner opined that the Veteran requires ongoing psychotherapy and psychiatric medication management and that he does not appear to pose any threat or danger or injury to himself or others.

The Board finds that the criteria for a 70 percent rating for the Veteran's PTSD were more nearly approximated since June 20, 2007.  With regard to the occupational and social impairment contemplated by a 70 percent rating, the above evidence shows deficiencies in most areas due to his psychiatric symptoms, as reflected in the private medical treatment records and the VA examination reports discussed above showing difficulties with work, family relations, judgment, thinking, and mood and symptoms such as impaired impulse control.  See 38 C.F.R. § 4.130, Rating Formula.

For the period beginning June 20, 2007, the evidence does not warrant a rating higher than 70 percent at any point.  Although the Veteran had occupational and social impairment due to PTSD, a 100 percent schedular rating for PTSD requires total occupational and social impairment.  The preponderance of evidence is against such a finding.

A higher schedular rating of 100 percent is not warranted because the Veteran's symptoms and overall level of impairment did not more nearly approximate the criteria for such a rating and the evidence was not approximately evenly balanced on this question.  The Board acknowledges that there were reports of symptoms listed in the criteria for a 100 percent rating.  However, the evidence shows that those symptoms have never resulted in total occupational and social impairment.  

Specifically, the Board has not ignored the testimony of the Veteran and his spouse, who identified herself as a licensed professional counselor or the findings of the April 2011 and January 2015 examiners or the September 2013 letter, Dr. D.  

During the January 2015 contracted VA examination, the Veteran reported difficulty sustaining employment due to mental health symptoms to include memory problems and work-related relationship problems to include "problems with authority figure" but also reported that he is currently employed as an engineer, and has maintained such employment for the past 15 years.  Further, while the Veteran reported that he was seeking early retirement due to significant symptoms that impact work, the Veteran and his private psychiatrist, Dr. D. also reported that he had been able to work for an extended period of time because of accommodations set in place.  Nor is there total social impairment.  He does have social interaction with his spouse since 2001, a relationship he h he described as strained but good, as well as a good relationship with his youngest daughter and parents.  As his psychiatric symptoms do not result in total social and occupational impairment he does not approximate the criteria for a 100 percent schedular rating.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

As indicated by the cases cited above, the criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  The Board therefore need not consider whether the Veteran's PTSD causes marked interference with employment for purposes of an extraschedular rating.  There is also no indication that the PTSD has caused frequent hospitalization during the pendency of the claim or that the schedular requirements have otherwise been rendered impractical.  A remand for referral of the claim for a higher initial rating for PTSD for extraschedular consideration is therefore not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, as the evidence reflects that the Veteran remains employed, the issue of entitlement to a TDIU has not been raised by the evidence of record.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

For the foregoing reasons, an initial rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.  As the preponderance of the evidence is against an initial rating higher than 70 percent, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


III.  Service Connection - Hypertension

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  The evidence must show: (1) that a current disability exists; and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated (permanently worsened in severity beyond its natural progress) by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995).

In this case, the Veteran has a current diagnosis of hypertension and is service-connected for PTSD.  See January 2015 Hypertension Disability Benefits Questionnaire (noting a diagnosis of hypertension); June 2011 Rating Decision (granted service connection for PTSD at 50 percent).  In January 2015, a contracted VA medical opinion was obtained to address, in part, whether the Veteran's hypertension was caused or aggravated by his PTSD.  In the opinion, the examiner stated it was at least as likely as not that the Veteran's hypertension was related to his PTSD, noting that there is no documentation of elevated pressure or hypertension in the records, the examiner explained that "there is a link between hypertension and PTSD secondary to physiologic response to chronic anxiety and stress."  Notably, the January 2015 PTSD contracted examination report indicates that the examiner determined that hypertension was a medical diagnosis relevant to the understanding or management of the Veteran's mental health disorder.  As the January 2015 examiner explained the reasons for her conclusion, her opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Further, there is no opinion to the contrary.  

As the Veteran has a current diagnosis of hypertension, is service connected for PTSD, and there is a competent and credible medical opinion linking the two conditions, the Board finds that service connection for hypertension as secondary to PTSD is warranted.  38 C.F.R. §§ 3.102, 3.310.


ORDER

Entitlement to an initial rating of 70 percent, but no higher, for PTSD from June 20, 2007 through September 10, 2013.

Entitlement to an initial rating higher than 70 percent for PTSD is denied for all periods on appeal.

Entitlement to service connection for hypertension as caused by service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims.  Hence, a remand to the AOJ is necessary.

A.  Sleep Apnea

The Veteran seeks service connection for sleep apnea secondary to PTSD.  Specifically, the Veteran contends that his sleep apnea is aggravated and made worse by his service connected PTSD due to stress.  As an alternative, in an April 2012 statement, the Veteran wrote that he was resubmitting the April 2009 letter, which documents his primary care physician's opinion that multiple non-service connected conditions to include sleep apnea, that is likely the result of the head and body trauma that he experienced after he fell down a flight of stairs during active military service.  See April 2012 VA Form 21-4138.  

An October 2007 sleep study report from Doctors Hospital Columbus, diagnosed sleep apnea.

In correspondence dated in September 2016, Dr. D. indicated that a thorough review of the Veteran's medical records to include his VA medical records was completed and opined that "it is likely" that the diagnosis of sleep apnea is secondary to the Veteran's service connected PTSD.  Dr. D. did not provide a rationale for the opinion.

In light of the foregoing, the Board finds that the record evidence is not complete to make a decision on the merits and additional medical opinion will be helpful to determine whether the Veteran's sleep apnea is caused or aggravated by the Veteran's service connected PTSD.  As the evidence thus indicates the presence of a sleep disability that may be associated with the Veteran's service-connected PTSD, and a disability due to the cause or aggravation by a service connected disability would establish entitlement to compensation under VA laws, a remand for a VA examination is warranted as to the nature and etiology of sleep apnea.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

B.  Bilateral Shoulders

The Veteran seeks service connection for a bilateral shoulder disability.  The Veteran seeks service connection for a bilateral shoulder disability related to a fall that occurred during Officer Candidate School.  As an alternative, in an April 2012 statement, the Veteran wrote that he was resubmitting the April 2009 letter, from his primary care physician, Dr. A.T. M., which in part, reflects Dr. M.'s opinion that his bilateral shoulder condition is likely the result of the trauma that he experienced after he fell down a flight of stairs during active military service.  See April 2012 VA Form 21-4138; April 2009 letter from Dr. A.T. M.  
Specifically, the Veteran testified that between September 1977 and July 1978 he tripped and fell down a flight of concrete steps injuring his head and shoulders.  The Veteran further explained that he was found by Mr. B. who escorted him to the infirmary and had surgery on both shoulders and was advised the injury was related to the fall.  See Hearing Transcript, Pg. 13-15; see also statement from Mr. D.B.

April 1978 service treatment record shows the Veteran reported with complaints of shoulder pain.  A May 1985 service treatment record shows the Veteran presented with multiple complaints to include shoulder pain.  An undated service treatment record reflects the Veteran reported with complaints of shoulder pain.  He was diagnosed with muscular shoulder pain.  

During the September 2016 Board hearing, the Veteran testified to having SLAP procedure on shoulders 6 or 7 years ago.  He explained that following the injury he continued to experience giving out during physical activities to include exercising and pull ups.  He explained that he did not seek treatment post-service for many years because he did not have medical insurance or the financial stability to support treatment.  See Hearing transcript, Pg. 16-18.

Post-service pertinent evidence of record includes private treatment records from Dr. B. of the Hughston Clinic, to include an April 2006 private treatment record, which reflects the Veteran reported with left shoulder pain.  A MRI of the left shoulder identified rotator cuff tendinosis, mild subdeltoid bursitis, AC joint degenerative change, and labral tear and detachment with associated degenerative changes involving the anterior superior and posterior superior aspects of the labrum consistent with a SLAP tear.  In May 2006, the Veteran underwent left shoulder arthroscopic surgery.

A July 2007 private treatment record from Dr. B. reflects the Veteran reported with right shoulder pain.  A MRI of the right shoulder identified moderate rotator cuff tendinosis, mild proximal biceps tendinosis, moderate bursitis, moderate degenerative change about the AC joint, and a SLAP lesion involving the anterosuperior and posterosuperior aspects of the labrum with tear and detachment.

Additionally, noting that the Veteran underwent surgery on both shoulders, in an April 2009 letter from Dr. M., it is indicated that the Veteran complains of bilateral shoulder pain as a result of sleeping on either shoulder.      

As the evidence thus indicates the presence of symptoms and diagnoses of bilateral shoulder disabilities that may be associated with the Veteran's service, and disability due to a shoulder injury during such service would establish entitlement to compensation under VA laws and regulations as explained above, a remand for a VA examination is warranted as to the nature and etiology of any shoulder condition.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

C.  Bipolar Disorder and Panic Disorder; Depression and alcohol abuse

The Veteran seeks service connection for bipolar disorder and panic disorder, with social phobia secondary to PTSD.  During the September 2016 Board hearing, the Veteran and his wife testified that he was diagnosed with bipolar disorder in 2001.  The Veteran and his wife stated that his wife is a licensed professional counselor and played a significant role in recognizing the Veteran's symptoms to include mood swings, catatonic state of unresponsiveness, verbal and physical abuse, panicking and hyper activity.  See Hearing Transcript, Pg. 25-26.

Private treatment records include multiple letters from the Veteran's private psychiatrist, Dr. K.D., and the April 2011 VA PTSD examination report.  As discussed above, the April 2011 VA examiner provided Axis I diagnoses of bipolar most recent episode depressed, alcohol use in early sustained remission, and panic disorder without agoraphobia.  The examiner also indicated that the Veteran described "[b]ipolar related hypomanic and deep depressive symptoms as happening at a rate of a few times per year but talked about his PTSD systems as bothering him on a daily basis."  In so addressing, the examiner assigned separate GAF scores for PTSD and bipolar disorder, and did not assign a separate score for panic disorder and concluded that the clinical assessment would suggest that the predominance of the Veteran's symptoms are related to PTSD trauma.

Correspondence dated in July 2008, September 2013, April 2014, and September 2016 from Dr. D. described the Veteran's mental health diagnoses, symptoms, and treatment.  Particularly, in correspondence dated in July 2008, Dr. D. indicated that the Veteran is treated for multiple psychiatric illnesses to include service connected PTSD, and non-service connected disorders of bipolar disorder and panic disorder.  According to Dr. D., the Veteran's symptoms of bipolar disorder include feelings of hopelessness, procrastination, indecisiveness, loss of interest in life's usual activities and pastimes, social withdrawal, isolation, passive death wishes followed by manic behavior manifested by rapid pressured speech, racing thoughts, sleep disturbance, and impulsive behavior.

A private treatment record dated in July 2006 and June 2007 shows that the Veteran presented for treatment of anxiety, which he reported having episodes of panic attacks, which have caused difficulty with sleeping and working.  He described becoming nervous, shaky, heart races, sweaty palms, panic attacks and difficulty performing his job as an Engineer.  He also reported having been diagnosed with bipolar disorder and panic disorder.  He denied suicidal ideation or homicidal ideation.  He was prescribed Xanax.  The June 2006 clinician, A.K., PA-C, concluded that anxiety and panic disorder appeared to be cyclical in nature.

Private treatment records dated from January 2007 to January 2008 indicate that the Veteran presented for monthly individual therapy and medication management to treat bipolar disorder and stabilize mood disorder.  A January 2007 mental health examination indicates that Dr. D. assigned a GAF score of 70 and diagnosed the Veteran with Axis I bipolar disorder, mixed w/o psychotic behavior by history and alcohol dependence.

As discussed in the Board's decision above, in January 2015, the Veteran underwent a contracted VA examination to determine the severity of his PTSD.  Following examination and review of the claims file, the examiner, a psychologist, opined that the Veteran's mental health symptoms caused total occupational and social impairment.  In so finding, the examiner noted that the Veteran has maintained employment for 15 years.  In addition, the examiner diagnosed additional mental health disorders to include major depressive disorder and alcohol abuse and concluded that due to symptom overlapping, it was not possible to differentiate what portion of the occupational and social impairment indicated is caused by each mental disorder.  Moreover, the examiner concluded that although "alcohol abuse is secondary" [the Veteran] abuses alcohol periodically to cope with depression and PTSD."

Finally, the January 2015 PTSD VAX does not mention bipolar disorder or panic disorder, however the examiner did diagnose alcohol abuse merely noting that "alcohol abuse involves abuse of alcohol" but did not discuss whether or not alcohol abuse was separate from the diagnosis of PTSD, attributable to service, or caused by or aggravated by service-connected PTSD.  The January 2015 examiner also diagnosed major depressive disorder but did not discuss whether the disorder was separate from the diagnosis of PTSD, attributable to service, or caused by or aggravated by service-connected PTSD.

In correspondence dated in September 2016, Dr. D. indicated that he reviewed the Veteran's medical records to include his VA medical records and opined that "it is more likely than not that [the Veteran's] diagnosis of Bipolar Disorder and Panic Disorder has been severely aggravated by his primary service connected PTSD and/or TBI."

Turning to the diagnoses of major depressive disorder and alcohol dependence, post-service treatment records dated in December 2001 from the Bradley Center of St. Francis, show that the Veteran was diagnosed with Axis I alcohol dependence.  He was admitted the Bradley Center's intensive outpatient alcohol and drug treatment program on November 14, 2001 and discharged on December 6, 2001.

During the April 2011 VA PTSD examination, the Veteran reported following the traumatic event in service, he started to drink alcohol becoming intoxicated daily for a number of years and that he stopped consuming alcohol approximately one year ago.  The examiner diagnosed alcohol use in early, sustained remission.  

The January 2015 contracted VA provider diagnosed major depressive disorder and alcohol abuse.  The examination report indicates that the clinician is unable to differentiate the level of occupational and social impairment that is caused by each mental disorder PTSD, depression, and alcohol abuse.  In so finding, the examiner concluded that "due to symptom overlap, although alcohol abuse is secondary [the Veteran] abuses alcohol periodically to cope with depression and PTSD.  

Given the evidence, the Board finds that the record evidence is not complete to make a decision on the merits and additional medical opinion will be helpful to determine whether the Veteran's bipolar disorder, panic disorder, alcohol abuse and major depressive disorder is caused or aggravated by the Veteran's service connected PTSD.

D.  Hpyerhydrosis (also claimed as excessive sweating)

Finally, the Board notes that the Veteran seeks service connection for hyperhidrosis secondary to PTSD and medication he takes to treat PTSD symptoms.  Specifically, the Veteran contends that he suffers from excessive sweating due to heat intolerance as a result of medications to include Prozac and Lamictal, which are prescribed by his private physician.  See Board Hearing Transcript, Pg. 24.

Specifically, in an April 2009 letter from Dr. M., it is indicated that the Veteran complains of multiple symptoms to include excessive sweating.  Dr. M. opined that this symptom is a side effect and a "direct result of and consistent" with the various medications he is taking to include Synthroid, Oxycodone, Zoloft, Baclofen, Xanax, Klonopin, Abilify, Caduet, Mobic, and Tramadol.  Notably, on the contrary, during the November 20, 2007 therapy session, Dr. D. indicated that the Veteran was tolerating current combination of medication well with no signs of side effects or complications.     

A review of the medical evidence of record does not show a specific diagnosis of a sweating disorder or hyperhidrosis.  In light of the foregoing, the Board notes the Veteran's contentions, and the April 2009 medical opinion of Dr. M, and although there is no indication in the evidence of record that she has been diagnosed with a specific disorder related to excessive sweating.  On remand, the Veteran should be afforded a VA examination to obtain a medical opinion addressing whether his reported symptoms of excessive sweating are in fact attributable to her service-connected PTSD or a known clinical diagnosis, and, if so, to obtain an etiology opinion for each diagnosed condition.  Accordingly, and given the other development being accomplished (as noted below), the Board finds that a remand of this matter is warranted, as well.

In view of the above-noted deficiencies, the Board finds that the medical evidence of record is not sufficient to resolve the claims, and that remand of these matters to obtain an adequate opinion-based on full consideration of the Veteran's documented history and assertions, and supported by completely, clearly-stated rationale-is needed to resolve the claims for service connection for sleep apnea, bilateral shoulder, bipolar Disorder, panic disorder, major depressive disorder, and alcohol dependence.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, the AOJ should arrange for the Veteran to undergo VA examinations by an appropriate professional.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for an examination to determine whether any psychiatric conditions to include bipolar disorder, panic disorder with social phobia, major depressive disorder, and alcohol dependence were caused or chronically worsened by his service connected PTSD.  The examiner must review the claims file in conjunction with the examination.  The examiner must include a complete rationale to support any opinion provided.  The examiner must accomplish the following:  

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has had any psychiatric conditions to include bipolar disorder, panic disorder with social phobia, major depressive disorder, and alcohol dependence during the appeal period that was caused by his service connected PTSD.  

(b)  If the examiner determines that any psychiatric conditions to include bipolar disorder, panic disorder with social phobia, major depressive disorder, and alcohol dependence during the appeal period was not caused by his service connected PTSD, then the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has had a psychiatric condition to include bipolar disorder, panic disorder with social phobia, major depressive disorder, and alcohol dependence during the appeal period that was chronically worsened by his service connected PTSD or otherwise related to military service.  

2.  Ensure that the Veteran is scheduled for an examination to determine whether sleep apnea was caused or chronically worsened by medication prescribed for his service connected PTSD or is directly due to his active service.  The examiner must review the claims file in conjunction with the examination.  The examiner must include a complete rationale to support any opinion provided.  The examiner must accomplish the following:  

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has sleep apnea as the result of a fall down a flight of stairs during active military service.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has sleep apnea that was caused by his service connected PTSD to include medication to treat that disability.  

(c)  If the examiner determines that the diagnosis of sleep apnea during the appeal period was not caused by his service connected PTSD to include medication to treat that disability, then the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has had sleep apnea during the appeal period that was chronically worsened by his service connected PTSD to include medication to treat that disability.  

3.  Ensure that the Veteran is scheduled for a VA examination, to determine whether he has a disability manifested by excessive sweating (also claimed as hyperhydrosis) during the course of his claim and appeal and whether it had onset during service or was caused or chronically worsened by service connected PTSD or a psychiatric disability other than PTSD, to include medications used to treat that disability.  The examiner must review the claims file in conjunction with the examination.  The examiner must include a complete rationale to support any opinion provided.  The examiner must accomplish the following:  

(a)  Identify whether the Veteran has suffered from a disability manifested by excessive sweating during any time since he filed claim for VA benefits.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified a disability manifested by excessive sweating had its onset during his active service or was caused by his active service.  

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified a disability manifested by excessive sweating was caused by his service connected PTSD disability, to include medications prescribed to treat that disability.  

(d)  If the examiner determines that a disability manifested by excessive sweating during the appeal period was not caused by his service connected PTSD to include medication to treat that disability, then the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has had a disability manifested by excessive sweating during the appeal period that was chronically worsened by his service connected PTSD to include medication to treat that disability.  

4.  Ensure that the Veteran is scheduled for a VA examination to determine the etiology of any right or left shoulder condition related to military service.  The examiner must review the claims file in conjunction with the examination.  The examiner must include a complete rationale to support any opinion provided.  The examiner is asked to accomplish the following:

(a)  Identify any right or left shoulder condition suffered by the Veteran.  

(b)  Provide a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed right or left shoulder disability had its onset in service.  In this regard, the examiner's attention is directed to Veteran's assertions that he first injured his shoulders during reserve service when he fell down a flight of stairs, and the April 1978 and May 1985 reports of shoulder pain, as well as the May 1985 diagnosis of muscular shoulder pain.  

5.  Then, readjudicate the claims that are the subject of this remand.  If any benefit sought is not granted in full, furnish to the Veteran and her representative a supplemental statement of the case (SSOC) and allow for an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


